UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 8)* SCOR HOLDING (SWITZERLAND) AG (formerly know as Converium Holding AG) (Name of Issuer) Registered Shares (Title of Class of Securities) 7248256 (Cusip Number) François de Varenne Chief Operating Officer SCOR SE 1, avenue du Général de Gaulle 92074 Paris – La Défense Cedex France Tel. No.: + 33 1 46 98 00 00 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) September 13, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box: o Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See §240.13d-7 for other parties to whom copies are to be sent. * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) SCOR SE 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) WC; OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION FRANCE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 143,079,364 8 SHARED VOTING POWER 0 9 SOLE DISPOSITIVE POWER 143,079,364 10 SHARED DISPOSITIVE POWER 0 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 143,079,364 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 97.54% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IC; CO 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) SCOR Global P&C SE 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION FRANCE NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 5,400,000 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 5,400,000 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 5,400,000 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 3.7% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) IRP Holdings Limited 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) o 3 SEC USE ONLY 4 SOURCE OF FUNDS (SEE INSTRUCTIONS) OO 5 CHECK IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) o 6 CITIZENSHIP OR PLACE OF ORGANIZATION REPUBLIC OF IRELAND NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 7 SOLE VOTING POWER 0 8 SHARED VOTING POWER 6,800,000 9 SOLE DISPOSITIVE POWER 0 10 SHARED DISPOSITIVE POWER 6,800,000 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,800,000 12 CHECK IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 4.6% 14 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO This Amendment No. 8 amends and supplements the Statement on Schedule 13D filed with the Commission on February 20, 2007, as amended on February 26, 2007, April 27, 2007, May 11, 2007, July 10, 2007, July 13, 2007, July 27, 2007 and August 2, 2007 (the “Schedule 13D”), by SCOR SE, a societas europaea organized under the laws of the Republic of France (“SCOR”), SCOR Global P&C SE, a societas europaea organized under the laws of the Republic of France and a wholly-owned subsidiary of SCOR (“SCOR Global P&C”), and IRP Holdings Limited, a single member private company limited by shares organized under the laws of the Republic of Ireland and a wholly-owned subsidiary of SCOR (“IRP” and, together with SCOR and SCOR Global P&C, the “Reporting Persons”), with respect to the registered shares, par value CHF 5 per share (the “Shares”), of SCOR Holding (Switzerland) AG (formerly know as Converium Holding AG), a corporation organized under the laws of Switzerland (the “Issuer”). The principal executive offices of the Issuer are located at General Guisan-Quai 26, CH-8002, Zurich, Switzerland. Capitalized terms used but not defined herein shall have the meanings assigned to them in the Schedule 13D. Item 3. Source and Amount of Funds or Other Consideration SCOR purchased the 1,789,661 Shares in a series of open market transactions and in one off-exchange trade (i.e., outside ofthe normal order book, but reported to the exchange)using SCOR’s internal funds.SCOR paid a total of approximately $30.06 million (CHF 35.67 million) to acquire such Shares. Item 5. Interest in Securities of the Issuer Paragraphs (a) and (c) of Item 5 of the Schedule 13D are hereby amended and restated as follows: (a)Since the expiration of the Offer, SCOR purchased 1,789,661 Shares in a series of open market transactionsand in one off-exchange trade (i.e., outside ofthe normal order book, but reported to the exchange).Added to the 48,320,350 Shares owned by the Reporting Persons prior to the Offer and the 92,969,353 Shares tendered into the Offer, the Reporting Persons own an aggregate of 143,079,364 Shares constituting approximately 97.54% of the outstanding Shares. (c)Schedule A annexed hereto lists all transactions in the Shares made by the Reporting Persons since the filing of Amendment No. 7 to the Schedule 13D on August 2, 2007.All of such transactions were effected in the open market and in one off-exchange trade. SIGNATURES After reasonable inquiry and to the best knowledge and belief of each of the undersigned, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Date: September 13, 2007 SCOR SE By: /s/ Denis Kessler Name: Denis Kessler Title: Chairman and Chief Executive Officer SCOR Global P&C SE By: /s/ Denis Kessler Name: Denis Kessler Title: Chairman IRP Holdings Limited By: /s/ Patrick Thourot Name: Patrick Thourot Title: Chairman SCHEDULE A SCOR SE TRANSACTIONS IN THE SHARES SINCE AUGUST 2, 2007 Date of Purchase Aggregate Number of Shares Purchased (1) Average Price Per Share (CHF) 16.8.07 100,000 18.8942 17.8.07 27,296 18.9225 20.8.07 29,251 19.2753 21.8.07 304,032 19.4139 22.8.07 13,412 19.5 23.8.07 530,000 19.99776 24.8.07 47,344 19.5 27.8.07 204,000 20.2973 28.8.07 641 19.75 29.8.07 2,943 19.75 30.8.07 42,075 20.25865 31.8.07 54,918 20.44072 3.9.07 12,704 20.5 5.9.07 22,796 20.46023 6.9.07 1,565 20.5 7.9.07 36,232 20.36707 10.9.07 32,325 20.42919 11.9.07 18,552 20.44046 12.9.07 280,803 (off-exchange trade) 20.30 12.9.07 4,326 20.387 13.9.07 24,446 20.45941 (1) Unless otherwise indicated, all transactions were open-market transactions.
